t c memo united_states tax_court timothy l and jane williams petitioners v commissioner of internal revenue respondent docket no filed date timothy l williams pro_se julie m t foster for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties for substantial understatements of income_tax as follows unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure penalty year deficiency sec_6662 and d dollar_figure - - big_number dollar_figure big_number big_number all references to petitioner are to timothy l williams all numbers are rounded to the nearest dollar after concessions the issue for decision is whether petitioners are entitled to deduct losses attributable to certain s_corporations in excess of the amounts allowed by respondent disposition of this issue turns on the amount of petitioner’s basis in his stock the deficiencies and penalties reflect in part adjustments for unreported income at trial and on brief petitioners specifically contested only the adjustments relating to disallowance of s_corporation losses all uncontested adjustments and liability for accuracy-related_penalties with respect to any substantial understatements of tax are deemed to be conceded rule b 103_tc_111 90_tc_488 petitioners in their petition raised an issue relating to their tax_liability for a year not covered by the notice_of_deficiency they alleged that owing to a return preparer’s error a net_loss incurred for by petitioner’s wholly owned s_corporation was not claimed on petitioners’ tax_return for that year petitioners subsequently filed a claim_for_refund of dollar_figure which the internal_revenue_service denied by letter dated date with respect to this issue we can only observe that the jurisdiction of this court to redetermine petitioners’ correct_tax liability is limited to the years covered by the notice_of_deficiency through sec_6214 petitioners did not claim an nol_carryover from on their returns for any of the years in issue and they have not shown that they would be entitled to carry forward any nol that may have arisen in without first carrying it back to the preceding years sec_172 and consequently the alleged overpayment_of_tax for has no relevance to the issues that are properly before us cf 61_tc_436 affd without published opinion 510_f2d_970 3d cir in and loans to the s_corporations and the extent if any to which petitioner recognized income upon the acquisition by one of these corporations of assets from the other findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated by this reference at the time the petition was filed petitioners resided in columbia south carolina in petitioner founded williams investigative security services inc wis petitioner was the operator and sole shareholder of wis throughout its existence wis was primarily engaged in the business of insurance investigations it also provided security services throughout wis was in a dispute with a client over a major security services contract the client unilaterally cut back the amount of services required then terminated the contract prematurely and disavowed representations it had made to wis concerning future work engagements at the end of the year wis filed suit for fraud breach of contract and promissory estoppel seeking recovery_of compensatory and punitive_damages arising from the loss of the contract and the valuable engagements see kemira inc v williams investigative sec serv inc s e 2d ga ct app as wis’s financial situation deteriorated it was compelled to borrow third-party loans were not sufficient however to keep wis afloat during petitioner provided additional capital both through contributions and loans in date petitioner made two deposits totaling dollar_figure into the wis payroll account maintained at the citizens southern national bank on february petitioner executed a promissory note and security_agreement in favor of navy federal credit_union in exchange for a personal loan of dollar_figure he then deposited the loan proceeds into the wis account at palmetto federal the deposit slip identifies the amount deposited as loan on march petitioner entered into a sale-leaseback agreement with palmetto rental leasing inc pr l with respect to five motor vehicles pr l purchased the vehicles and agreed to lease them to wis for a stated term all proceeds of the sale were deposited into wis’s account at palmetto federal on march the proceeds attributable to each vehicle were as follow ford aerostar toyota pickup toyota pickup toyota cressida ford bronco dollar_figure big_number big_number big_number big_number big_number for each vehicle except the ford aerostar an affidavit notification of sale of motor_vehicle identifies the seller as either petitioner alone or petitioners jointly in the case of the ford aerostar the seller is listed as wms invest sec t williams in each case the seller s correspond to the owner s identified on the vehicle’s certificate of title on january february and date petitioner used his personal credit cards to obtain cash advances on wis’s behalf totaling dollar_figure on august petitioner deposited a personal check in the amount of dollar_figure into wis’s account at palmetto federal the deposit slip identifies the amount as loan at some point in wis filed a petition for reorganization under chapter of the bankruptcy code petitioner continued to operate the corporation in bankruptcy while it endeavored to pay its debts by the end of the year petitioner had formulated a plan_of_reorganization the business reincorporation transaction the insurance investigation business would be continued through a newly formed entity called southeast professional services inc sps and the security services business discontinued wis would transfer assets to sps to provide the new company’s initial capital and would also lease to sps its equipment and furniture as an inducement to help him manage the business petitioner would share ownership of sps with two associates named lewis and tate each would hold an equal one-third share of sps’s newly issued stock but only petitioner among the three holders would be responsible for an initial contribution of property which would be supplied by wis petitioner’s uncorroborated testimony is the source of most of the evidence in the record concerning the terms of the business reincorporation transaction outlined above under the bankruptcy code in general any transfer of an interest in property of the bankruptcy_estate after the filing of the continued sps was organized on date its opening balance_sheet as of that date shows current_assets of dollar_figure consisting of dollar_figure in cash and dollar_figure in accounts_receivable deposit slips show three separate deposits in the total amount of dollar_figure were made into sps’s account at ncnb national bank during date two of these deposits are traceable to a check for dollar_figure drawn on wis’s account transfer of the accounts_receivable reflected on sps’s opening balance_sheet is substantially confirmed by payments made to sps on these accounts in the total amount of dollar_figure in january and date the parties have stipulated that wis transferred additional accounts_receivable to sps in these receivables represent work for which wis issued invoices during date although the stipulated amount of the receivables transferred in is dollar_figure comparison of the invoices evidencing these additional continued petition is voidable unless authorized by the bankruptcy court or by some provision of the bankruptcy code u s c sec any plan for the rehabilitation of the debtor must be submitted to the creditors for approval and confirmed by the bankruptcy court u s c secs it is not entirely clear from petitioner’s testimony what would have persuaded the bankruptcy court and wis’s creditors that wis’s transfer of property to another corporation partly owned by its sole shareholder served the creditors’ interests however inasmuch as respondent did not challenge the plausibility of petitioner’s account of the business reincorporation transaction on this ground there is no evidence contradicting his account and the tax consequences of his account are not necessarily more favorable to him than other conceivable explanations of the few facts relating to the transaction for which documentation exists we accept petitioner’s account receivables with the checks evidencing the initial dollar_figure of receivables reveals an overlap of dollar_figure accordingly a total of dollar_figure of accounts_receivable was transferred by wis to sps at the beginning of there is no evidence that any liabilities of wis to petitioner or third-party creditors were assumed by sps or otherwise satisfied or discharged as part of the business reincorporation transaction there is no evidence that lewis and tate received their stock in sps in exchange for any contribution of property or preincorporation services on sps’s behalf nor is any indebtedness of the corporation to a shareholder or of a shareholder to the corporation reflected on sps’s opening balance_sheet the record contains no direct evidence establishing when petitioner actually received his stock in sps if sps issued its stock in date before receiving full payment of the consideration then the unpaid balance would presumably have appeared as an asset on the corporate balance_sheet as of date the absence of any such entry suggests that the stock was more likely issued when fully paid following the transfer of the dollar_figure of additional receivables at the beginning of following the aforesaid transfers of property wis ceased active business but remained in existence to collect rental income from the lease of its fixed assets and any damages that it might be awarded in the lawsuit filed in presumably for the benefit of its creditors the wis chapter proceedings concluded in petitioner’s attempt to revive the insurance investigation business through sps was short lived lewis and tate left the venture in and respectively and sps ceased business in for all relevant years wis and sps qualified as s_corporations within the meaning of sec_1361 it appears that wis had no accumulated_earnings_and_profits from prior years in which it may have been a c_corporation each corporation maintained its books_and_records and filed its returns using the cash_method_of_accounting in the absence of any evidence to the contrary we assume that each corporation computed its income on the basis of a calendar_year see sec_1378 on their joint federal_income_tax return for petitioners reported income attributable to wis in the amount of dollar_figure they also claimed a deduction for other losses in the amount of dollar_figure which petitioners claim is attributable to wis the computation of the loss was disclosed in an attachment to the return the attachment purports to be a balance_sheet for wis as of date prepared for purposes of the chapter reorganization the balance_sheet lists corporate assets pre-petition liabilities and post-petition liabilities and reflects a deficit in shareholder’s equity of dollar_figure on their joint federal_income_tax return for petitioners reported income attributable to wis in the amount of dollar_figure and a loss attributable to sps in the amount of dollar_figure they also claimed a dollar_figure deduction for other losses the copy of petitioners’ return for that was submitted in evidence does not disclose how the other losses were computed it appears however that this figure simply represents the dollar_figure deficit in shareholder’s equity of wis reported for reduced by dollar_figure of income earned by wis in on their joint federal_income_tax return for petitioners reported a dollar_figure loss attributable to sps the notice_of_deficiency explained respondent’s determination regarding the losses claimed from wis for and as follows e the deductions of dollar_figure and dollar_figure shown on your returns for the respective taxable years ended date and as other losses are not allowable because no basis in fact for such other losses exists see explanation f f s_corporation losses are limited by sec_1366 of the internal_revenue_code to the extent of your basis in stock in the s_corporation and your adjusted_basis of any indebtedness of the s_corporation to you accordingly it is determined that losses in the amounts of dollar_figure and dollar_figure from williams investigative and security services inc are allowable only to the extent of dollar_figure for the taxable_year ended date at trial and on brief respondent’s counsel mistakenly treated this amount as attributable to sps respondent computed the basis of petitioner’s investment in wis and the allowable loss for as follows contributions or loans personal credit card advances dollar_figure proceeds of personal loan big_number check drawn on own account big_number own funds big_number basis in wis big_number loss claimed from wis big_number basis in wis big_number allowable portion of loss claimed from wis big_number basis in wis - - allowable portion of loss claimed from wis - - the record does not disclose why after concluding that there was no basis in fact for claiming a loss that represented a deficit in shareholder’s equity respondent nevertheless allowed dollar_figure of that loss at trial respondent’s counsel conceded that the pass-through loss from wis for was allowable in excess of dollar_figure to the extent that petitioners could document any additional adjusted_basis of petitioner’s investment in wis with respect to sps losses of dollar_figure and dollar_figure claimed as deductions on petitioners’ returns for and respondent determined that dollar_figure was allowable for and no amount was allowable for the notice_of_deficiency does not identify the source of the dollar_figure of stock or loan basis implied by respondent’s determination for and respondent did not offer clarification at any time in these proceedings at trial the court deemed respondent to have conceded any grounds for disallowance of the deductions claimed for sps losses other than the limitation of the deductions to the extent of petitioner’s stock and loan bases in sps ultimate findings_of_fact the combined total of the adjusted bases of petitioner’s stock in wis and of wis’s indebtedness to petitioner was dollar_figure for before taking account of pass-through losses for the year and zero for the adjusted_basis of petitioner’s stock in sps was dollar_figure for before taking account of pass- through losses for the year and zero for petitioner recognized additional income in the business reincorporation transaction in the amount of dollar_figure for petitioner’s basis in wis opinion in general an s_corporation is not subject_to federal_income_tax sec_1363 the s corporation’s items of income loss deduction and credit for the taxable_year are taken into account currently by the shareholders on their individual returns sec_1366 the aggregate amount of corporate losses and deductions taken into account by a shareholder cannot exceed the sum of the adjusted bases of the shareholder’s stock in the s_corporation and the indebtedness of the s_corporation to the shareholder sec_1366 the parties dispute the cumulative amount of petitioner’s contributions and loans to wis through the end of the taxable_year in computing petitioner’s basis in wis for respondent gave petitioner credit for contributions and loans during in the total amount of dollar_figure petitioners bear the burden of proving that petitioner’s investment in wis exceeded the amount determined by respondent rule a the evidence indicates that in in addition to the amounts allowed by respondent petitioner contributed to wis the proceeds realized from the sale of personally owned vehicles to pr l of the five vehicles sold one the ford aerostar was owned in part by wis the record does not disclose the respective ownership shares of wis and petitioner in this vehicle we estimate petitioner’s share as one-half accordingly petitioner is entitled to have one-half of the proceeds from the sale of this vehicle applied to his basis in wis see 39_f2d_540 2d cir 79_tc_225 at trial respondent’s counsel asserted that since the income_tax returns of wis showed that the corporation had claimed depreciation with respect to three of the five vehicles prior to the sale it was respondent’s position that wis was the owner of these three vehicles for tax purposes regardless of who held title however wis’s tax returns were not introduced in evidence and petitioner’s testimony contradicted counsel’s assertions accordingly petitioner is entitled to an additional dollar_figure of basis in wis for corresponding to the sum of the sale prices of the two toyota pickups the toyota cressida and the ford bronco as well as one-half the sale price of the ford aerostar there is no persuasive evidence of any further investments in wis by petitioner before or during the years at issue although petitioners did introduce personal credit card statements reflecting cash advances in the total amount of dollar_figure during there is no evidence in the record that any of these advances were used on behalf of wis rather than for petitioner’s personal consumption for this reason respondent properly denied petitioner basis credit for any portion of this amount petitioners also introduced deposit slips evidencing three deposits into wis’s account at palmetto federal during in the total amount of dollar_figure the deposit slips identify the amounts as loans however petitioners failed to prove that petitioner was the source of the loans petitioners urge the court in the absence of direct evidence to infer that petitioner’s investment in wis was sufficient to deduct the full amount of the losses claimed on their individual returns first they argue that although petitioner possessed documentation necessary to substantiate the amount of his basis in wis the revenue agents neglected to request it three months before trial in date since the audit was over and no one had asked any questions it was assumed that the files and records were no longer needed they were destroyed if there is insufficient evidence in the trial record to establish the amount of petitioner’s basis they argue the perfunctory handling of the audit is to blame and it would be unfair to make petitioners bear the consequences in a criminal proceedings sic had the investigators failed to complete the investigation ruling in favor of the defendant would be appropriate petitioners misunderstand the nature of this proceeding a petition for redetermination of a deficiency is a request for a trial on a clean slate of all disputed issues relating to the taxpayer’s liability for the taxable_year the factual record assembled at the audit stage as a basis for the commissioner’s determinations is generally irrelevant unlike a criminal proceeding in which the government bears the burden of persuasion generally the commissioner is not required to come forward with any evidence 431_f2d_1222 9th cir affg tcmemo_1968_257 62_tc_324 10_bta_852 lyon v commissioner 1_bta_378 petitioners are not entitled to claim any more basis than they have proven with the few pertinent documents they retained and presented at trial petitioners’ second argument is that since petitioner was the sole shareholder of wis any loss sustained by wis represented a loss of his investment it only makes sense that the losses had to come from somewhere and since tw was the only stockholder the losses had to come out of his pockets in some form considering the way in which petitioners computed these losses the fallacy in their argument is obvious the dollar_figure loss they claimed on their return represented the excess of wis’s liabilities over its assets this is precisely the extent to which the company’s losses came out of the pockets of its creditors in all likelihood most of these losses were borne by third-party creditors there is no necessary relationship between the extent of wis’s insolvency in and the amount of petitioner’s investment loss of the total proven investment of dollar_figure as of the end of a deposit into wis’s bank account in date in the amount of dollar_figure and a deposit into wis’s account in date in the amount of dollar_figure are designated on the deposit slips as loans consequently we are satisfied that as of the end of the basis of wis’s indebtedness to petitioner was dollar_figure and the basis of petitioner’s stock in wis was dollar_figure effect of business reincorporation transaction on petitioner’s basis in and allowable losses respecting sps petitioners contend that petitioner acquired an initial basis in sps stock of dollar_figure this amount represents the sum of dollar_figure cash dollar_figure accounts_receivable and work in process valued at dollar_figure which they claim were transferred by wis to sps at the time of sps’s formation there is adequate evidence in the record to confirm that wis transferred dollar_figure of cash and accounts_receivable to sps in date and transferred an additional dollar_figure of accounts_receivable at the beginning of for a total investment of dollar_figure petitioners claim the total value of the wis contribution to sps as the basis of petitioner’s sps stock on the ground that his wholly owned corporation was the source of all property contributed and the contributions were made on his behalf respondent on the other hand contends that petitioner acquired no basis in sps by reason of any transfers from wis although respondent does not articulate the legal theory behind this position the reason respondent gives is that petitioner failed to demonstrate that he had any remaining basis in wis at the times of the alleged transfers from wis to sps based largely on petitioner’s uncontroverted testimony the salient facts of the business reincorporation transaction may be summarized as follows all the stock of sps was issued in in exchange for property transferred by wis during date and date petitioner’s business associates lewis and tate received two-thirds of sps’s stock the transfers of property by wis to sps were made on petitioner’s behalf and not made in satisfaction of any liabilities of wis to lewis and tate petitioner granted lewis and tate an ownership_interest in sps as an inducement to assist petitioner in managing the business for tax purposes the transaction structure implied by the facts consists of three steps the transfers of assets by wis to sps in exchange for sps stock the distribution by wis of sps stock to petitioner and the transfer by petitioner to lewis and tate of two-thirds of the sps stock in consideration of their agreement to render services to sps petitioner’s basis in the one-third of the sps stock he retained depends upon whether he received the stock in a distribution governed by sec_301 or pursuant to a reorganization in a distribution governed by sec_354 or sec_355 if step sec_1 and constituted a reorganization then petitioner’s basis in the sps stock distributed to him would be determined under sec_358 by reference to his basis in wis stock if step sec_1 and did not constitute a reorganization then petitioner’s basis in the sps stock distributed to him would be equal to the fair_market_value of the stock under sec_301 in either case petitioner’s disposition of two-thirds of the sps stock in step did not since the parties agree that both wis and sps were s_corporations for all taxable years at issue there is no need to consider what effect if any wis’s transitory ownership of sps stock in the course of the business reincorporation transaction would have had on each corporation’s eligibility for s_corporation status see sec_1361 a c d f see also 87_tc_498 revrul_72_320 1972_1_cb_270 reduce his aggregate stock basis since the basis of the shares he transferred is added to the basis of the shares he retained in accordance with the treatment of his transfer of the shares as a contribution to the capital of sps we are satisfied that the business reincorporation transaction did not qualify as a reorganization for income_tax purposes since wis did not transfer substantially_all of its assets to sps and distribute all of its remaining properties the transaction does not satisfy the requirements of a c reorganization or an acquisitive d or g reorganization sec_368 d g g b since wis ceased active business following the formation of sps the requirements of a divisive d or g reorganization are not satisfied sec_368 d g b as a result petitioner did not receive the stock of sps in an exchange to which either sec_354 or if a shareholder of a corporation transfers stock to a corporate employee in consideration of the performance of services for the corporation the shareholder is treated as having contributed the stock to the capital of the corporation and the corporation is treated as having transferred the stock to the employee immediately thereafter 705_f2d_828 6th cir revg 75_tc_134 9_tc_930 560_fsupp_150 s d miss sec_1 d income_tax regs see 483_us_89 ndollar_figure 83_tc_162 affd 784_f2d_119 2d cir the shareholder’s basis in the transferred shares is reallocated to the shares he retains estate of foster v commissioner supra sec_1016 sec_1_263_a_-2 income_tax regs cf revrul_80_76 1980_1_cb_15 applies and therefore he did not take an exchanged_basis in that stock pursuant to sec_358 sec_358 c see sec_7701 it therefore follows that petitioner received the sps stock in a distribution governed by sec_301 at a basis equal to the fair_market_value of the stock sec_301 on the limited record before us we conclude that the fair_market_value of sps’s issued capital stock was equal to the value of the net assets transferred to sps in the exchange viz dollar_figure see 370_us_65 126_fsupp_184 although the most important asset of sps would have been the human capital that petitioner and his associates brought to the business and although the inauspicious circumstances under which sps was organized might well have raised doubts about its ultimate success the effect of these factors upon the value of the corporation’s stock cannot be determined from the record therefore petitioner’s initial basis in the portion of the sps stock he retained was dollar_figure we observe that the tax results to petitioner of our determination of the value of sps stock received by him would be the same if we determined that value to be zero or some other figure this is because the amount includable in petitioner’s income as a result of his receipt of the sps stock would in all likelihood exactly equal his additional basis in the stock for the purpose of computing his share of the allowable loss incurred by sps for see text infra pp in the notice_of_deficiency respondent allowed petitioner a loss attributable to sps in the amount of dollar_figure for this determination necessarily implies that petitioner acquired at least dollar_figure of basis in his stock of or loans to sps during that year neither the record nor the arguments on brief disclose how this amount was determined however in view of the position taken by respondent during these proceedings that petitioner acquired no basis in sps as a result of transfers of property from wis pursuant to the business reincorporation transaction we construe the determination in the notice_of_deficiency as a concession that petitioner made an additional investment of dollar_figure at some time during in an unrelated transaction consequently by the close of petitioner’s combined basis in sps stock and debt was dollar_figure before taking account of pass- through losses for the year the transfer by wis of cash and accounts_receivable to sps during date and date in exchange for all of sps’s stock constituted a transaction described in sec_351 sec_351 c neither corporation recognized gain on the exchange and wis took a basis in the sps stock equal to the sum of its bases in the cash and accounts_receivable sec_358 as a cash_method taxpayer wis had no basis in the unrealized_receivables consequently its exchanged_basis in the sps stock preserved the unrealized_gain in respect of the receivables for later taxation on the distribution of the sps stock to petitioner upon its receipt in wis recognized this built-in_gain in full sec_311 since the character of the gain is ordinary it is taken into account in determining wis’s nonseparately computed loss for sec_1221 sec_1366 the amount of wis’s nonseparately computed loss for greatly exceeded petitioner’s basis in wis stock as a result on the distribution of the sps stock to him at the beginning of petitioner had no remaining basis in wis stock and recognized capital_gain to the full extent of the amount of the distribution sec_1367 sec_1368 the amount of the distribution and the gain recognized to petitioner was the fair_market_value of the sps stock distributed viz dollar_figure sec_301 sec_1371 this income fully offsets the pass- through losses from sps to which petitioner is entitled for by reason of the investment made in sps pursuant to the business reincorporation transaction based on the foregoing analysis we redetermine the adjustments to petitioners’ income attributable to wis and sps as follows taxable_year adjustments attributable to wis total of bases in wis stock and debt investment basis dollar_figure wis loss per return big_number pass-through loss allowed per notice_of_deficiency big_number investment basis after pass-through adjustment big_number taxable_year adjustments attributable to wis investment basis big_number wis income per return big_number wis other losses per return big_number wis nonseparately computed loss as conceded by respondent big_number pass-through loss allowable big_number pass-through loss suspended big_number investment basis after pass-through adjustment - - - - - - - - loss allowable big_number loss allowed per notice_of_deficiency big_number reduction in taxable_income big_number taxable_year adjustments attributable to wis investment basis - - wis income per return big_number wis gain on distribution big_number wis suspended_loss treated as incurred in big_number wis nonseparately computed loss big_number pass-through loss allowable - - pass-through loss suspended big_number investment basis after pass-through adjustment - - petitioner’s gain on excess_distribution big_number adjustments attributable to sps investment basis big_number allocable share of sps loss per return big_number allocable share of sps nonseparately computed loss as conceded by respondent big_number pass-through loss allowable as conceded by respondent big_number pass-through loss suspended big_number investment basis after pass-through adjustment - - - - - - - - net_loss allowable big_number big_number loss allowed per notice_of_deficiency additional loss allowable - - taxable_year since the foregoing computations confirm respondent’s determination that petitioner had no investment basis remaining in sps after the pass-through adjustments for we sustain respondent’s disallowance of the dollar_figure deduction claimed for petitioner’s share of losses attributable to sps for conclusion we have concluded that petitioners’ taxable_income for was dollar_figure lower than the amount determined by respondent petitioners are entitled to the resulting reduction of the deficiency for that year to be determined in a rule computation petitioners have not persuaded us that the deficiency determinations for and are erroneous neither party provided a coherent analysis of the tax consequences of the business reincorporation transaction respondent’s position seems to be either that there was in fact no such transaction or that it had no effect on petitioners’ tax_liability petitioners contended that the transaction created basis in petitioner’s sps stock but did not acknowledge the tax cost of acquiring that basis consequently in sustaining respondent’s determinations for and we have necessarily relied upon a legal analysis that was neither pleaded nor argued by the parties a deficiency determination may be sustained upon any legal ground that supports it even though the grounds relied upon by the commissioner may have been different or unsound 283_f2d_474 8th cir 56_tc_263 ndollar_figure 39_tc_839 affd 332_f2d_421 2d cir it is the court’s right and obligation to decide the case upon what it considers to be the correct application of the law based upon the record presented whether the parties have properly pleaded the controlling issues or not if the court feels that a full and fair opportunity to present the facts has been given and the court feels that no further briefing on the law is necessary the court can go forward and decide the case on the record presented barnette v commissioner tcmemo_1992_595 affd without published opinion sub nom allied management corp v commissioner 41_f3d_667 11th cir there is no reason to believe that petitioners have been prejudiced by our resolution of the case considering petitioners’ evidentiary showing at trial and arguments on brief we are satisfied that they had sufficient opportunity to prove the relevant facts and would not have presented their case any differently even if they had been fully and correctly advised by the notice_of_deficiency or respondent’s pleadings of the intricate and interrelated provisions of the code that govern the tax consequences of the business reincorporation transaction to reflect the foregoing decision will be entered under rule
